I am convinced that it is very desirable that we should have a law requiring one who appeals from an order appointing a receiver to give a stay bond in addition to the $300 bond. I am convinced of this because of the presumption in favor of the correctness of the order of appointment. But, however desirable it may be that one who appeals from an order appointing a receiver should give a stay bond, I do not see how it can be required unless there is some authorization in law therefor, and I fail to find any.
As pointed out in the prevailing opinion, section 413 of the practice act expressly provides that the taking of an appeal and the giving of the $300 bond shall operate as a stay in all instances except as provided in certain enumerated sections of the practice act. The only section of the practice act which counsel for respondent *Page 124 
contend provides for a bond other than in the sum of $300 is section 407, as amended by section 4, c. 212, Stats. 1913, p. 300 (3 Rev. Laws, p. 3346, sec. 5349), and a casual reading of that shows that it does not apply to appeals from an order appointing a receiver, but to an order directing that documents or personal property be assigned or delivered to one whose appointment and qualification as a receiver are neither denied nor questioned, which is an entirely different situation from the one here presented.
But the court does not base its ruling upon the section of our civil practice act relied upon by counsel, but upon an Idaho case which accepts as its authority a California decision. The California decision cites certain provisions of its code of civil procedure to support its conclusion which are not incorporated in the Idaho and the Nevada acts.
I decline to accept the Idaho opinion as an authority in preference to the plain provision of our statute, which seems to be mandatory, particularly in view of the opinion in O'Donnell v. District Court, 40 Nev. 428, 165 P. 759, which, though not growing out of an appeal from an order appointing a receiver, in my opinion, is based upon a state of facts to which the same reasoning applies as in the instant matter. *Page 125